Citation Nr: 0429279	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  02-16 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residual scars of 
the face.   

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a residual scar of 
the left shoulder.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel




INTRODUCTION

The veteran had active service from December 1954 to December 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted in November 
2000, during the course of this appeal.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2004) (regulations 
promulgated to implement the statutory changes).  Among other 
things, the VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  

With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf.  Id. 

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  The 
RO issued a letter to the veteran in June 2002 and another in 
July 2003 that did not adequately explain the notice and 
assistance provisions of the VCAA.  The RO did not explain in 
either letter the evidence necessary to reopen the veteran's 
claim for service connection for scars of the face and left 
shoulder.  Moreover, the letters do not explain the veteran's 
or VA's responsibility to obtain evidence to support the 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, a 
remand to the RO is required in order to correct this 
deficiency.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the veteran and 
his representative of what information or 
evidence the veteran should provide and 
what information or evidence VA will 
attempt to obtain on his behalf in order 
to reopen his claim for service 
connection for scars of the face and left 
shoulder.  The notice must comply with 
38 U.S.C.A. § 5103(a), Quartuccio v. 
Principi, Charles v. Principi, and any 
other applicable legal precedent.  The RO 
should allow the appropriate period of 
time for response.  

2.  After completing any additional 
necessary development, the RO should 
readjudicate the issues to reopen the 
claim for service connection for residual 
scars of the face and left shoulder.  If 
the disposition remains unfavorable, the 
RO should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




